Candler, J.
1. This ease is controlled by the decision in Ciarlo v. State, 117 Ga. 254, which follows the rule laid down in many other former adjudications, and has also been followed by others. See Felton v. State, 56 Ga. 84; Brown v. State, 60 Ga. 210; O’Kelly v. Felker, 71 Ga. 775; Lasseter v. Simpson, 78 Ga. 61; Munro v. Moody, Id. 127; Davis v. Bagley, 99 Ga. 142; Hardy v. State, 117 Ga. 40. Upon review of the eases this court Is satisfied that they were-properly decided, and all are reaffirmed.
2. These decisions hold, in effect, that evidence that one of the State’s witnesses, since the trial, has made declarations, even though under oath, that his testimony given upon the trial was false, is not cause for a new trial.

Judgment affirmed.


All the Justices concur.